UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-4946



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JERRELL LEON JOHNSON, a/k/a Jay,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Robert C. Chambers, District
Judge. (CR-99-39)


Submitted:   April 20, 2000                   Decided:   May 1, 2000


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence J. Lewis, FLESHER & LEWIS, Huntington, West Virginia, for
Appellant. Rebecca A. Betts, United States Attorney, John C. Parr,
Assistant United States Attorney, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerrell Leon Johnson appeals from the 120-month sentence im-

posed following his guilty plea to conspiracy to distribute and

possess with intent to distribute crack cocaine, 21 U.S.C. § 846

(1994).     Johnson claims that the district court erred by taking

into account his sister’s grand jury testimony in determining his

relevant conduct. We have reviewed the briefs and the record and

find that the district court did not clearly err by attributing to

him the 56 grams of cocaine as the result of his sister’s testi-

mony.     See United States v. McHan, 101 F.3d 1027, 1034 (4th Cir.

1996).     Accordingly, we affirm Johnson’s sentence.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                  2